The People's case against all three defendants rests upon direct evidence by three eye witnesses, two of whom are good citizens of unimpeachable character. These three defendants, acting in concert, killed Hyman Leder by battering out his brains in broad daylight on a busy street in the center of New York City, as he was about to enter his factory.
The jury could have rejected all the circumstantial evidence and still there would have been ample evidence to sustain their verdict.
By reason of the verdict of the jury, we are entitled to view the evidence in the light most favorable to the People's case and to draw reasonable inferences therefrom.
In brief, the evidence shows that Epstein, an organizer of the union, planned and directed the murder of the employer *Page 175 
Hyman Leder in order to teach a lesson and act as a deterrent to all those employers who intended to move their factories outside of the jurisdiction of the local union. The jury chose to believe the direct evidence of the crime which was furnished by the three eye witnesses, which constitutes ample evidence to sustain the verdict of the jury, and, it is submitted, precludes the setting aside of this verdict as against the weight of the evidence.
The conviction of Simmons can rest solely upon the testimony of Arthur O'Brien, the letter carrier. Standing only a few feet away, he saw Simmons strike Leder three times over the head with an iron pipe about two feet long and weighing three pounds, with such force that Leder's "blood and brains and everything started to come off." That Simmons struck such blows with intent to kill is inferable from this testimony. Likewise, the testimony of Adam Rauch is sufficient to justify the verdict of the jury that Epstein and Weiss acted in concert with Simmons in the murder of Leder. Rauch personally knew all three defendants, having known Epstein for upwards of ten years. Standing a few feet from these three defendants, Rauch saw defendant Epstein point his finger across the street, marking Leder as he was about to enter his factory, and the other two defendants, namely Weiss and Simmons, immediately run across the street towards Leder, and Simmons strike the fatal blows while defendant Weiss stood by until the crime was completed. The fact that Epstein's command set in motion the killers, who immediately thereafter caused Leder's death with a murderous weapon, which Epstein must have seen in Simmons' hand before the assault is sufficient to sustain the conviction of Epstein. The case against Weiss rests upon the fact that when Epstein gave the command, Weiss ran across the street in company with Simmons, and stood by while the latter committed the murder. There is no innocent explanation of the actions of Weiss. The only normal and reasonable inference is that which the jury drew, namely, that Weiss intended to assist Simmons in killing Leder.
But it is said that these witnesses are not to be believed because, through fear of receiving the same treatment accorded to Leder, they remained silent about their knowledge of the murder, and on a previous occasion shortly after the crime failed *Page 176 
to point out the defendant Simmons to the police. Both witnesses explained their long-continued silence by testifying that they were afraid of gangster violence. This explanation is entirely feasible. The changes rung on this were properly addressed to the jury, and the evidence was ample to sustain their decision. If the testimony of such witnesses is to be declared unworthy of belief, crimes committed by organized criminals appear difficult of punishment. The testimony of Rauch is assailed because it is said that he had formerly been a successful prizefighter and, therefore, would not be afraid of gangsters. Even the most rugged physique is not protection against heavy iron pipes or bullets. The long-continued silence of these witnesses, induced as they testified through fear of gangster violence, is a factor to be taken into consideration in weighing their credibility, but it is not so inconsistent with what the jury have found to be the truth as to cause the Court to interfere with the decision of this evidence made by the jury.
Finally, the credibility of Rauch is attacked by surmising that it may have been he who committed the murder or participated in it. In other words, we are asked to reject the finding of the jury, supported by the testimony of three eyewitnesses, who in broad daylight and standing only a few feet away saw these three defendants, acting in concert, kill Leder, and moreover, to cast out this testimony by indulging in the surmise that Rauch committed the crime merely because the latter was present at the scene. It is submitted that thus to overturn the verdict of the jury upon mere speculation, unsupported by any evidence whatsoever, is not to accord due weight to the verdict of the jury. But in addition to the above direct evidence by eyewitnesses, there is further direct evidence of the participation of Epstein in the murder by the witness William Shackman. As shown above, the testimony of Shackman may be disregarded entirely by the jury and still, through the above testimony, there is sufficient to sustain the verdict of the jury. The testimony of Shackman is assailed heavily upon the ground that he had made prior inconsistent statements. But these prior inconsistent statements do not render the testimony of Shackman unworthy of belief by a jury, since Shackman offered a reasonable and plausible explanation of why he made these prior inconsistent statements. His explanation was his desire to avoid *Page 177 
hurting the union and Epstein. Since Shackman had long been a member of the union and had known Epstein twenty years, his reluctance to testify was reasonable and normal. At any rate, his explanation is not so unlikely that it does not lie within the province of the jury to decide his credibility. Shackman's credibility is strengthened because his testimony fits consistently into the testimony given by the other two eyewitnesses who are good citizens of unimpeachable character. His credibility is given added weight by the fact that he did not pretend to see all the details of the crime, as might be expected of a prevaricating witness, but rather he testifies to seeing only a few details of the occurrence, and which details are considerably less than either Rauch or O'Brien testified they saw. The total effect of the testimony of Shackman, if accepted by the jury, was to strengthen the case of the People against Epstein, which even without this testimony would still be sufficient to sustain the verdict of the jury finding Epstein guilty.
It is urged that evidence of this crime is incredible in that the defendants would hardly have planned a murder in so public a manner. But there is moving evidence that Epstein intended and planned the murder as an object lesson to other manufacturers who might be tempted to follow the example of Leder and move away from the city of New York so as to escape the jurisdiction of the union and the closed shop contracts.
The accounts of the three eyewitnesses of the murder are strongly supported by the evidence that Epstein, upon being taken into custody on the day of the murder, had in his pocket two receipts, one of which gave evidence of their nature by showing that it was given for the payment of money. One of these receipts was made out to "Jack Weiss," "Spunky," and the other to "Jackie Simmons." This evidence bears strongly on the motive of Weiss and Simmons to participate in the crime. The evidence preponderates in supporting the finding of the jury that the motive of Epstein, as an organizer of the union who included among his duties the organization of union shops and the investigation of the moving and changing of location of shops, was to make what happened to Leder an example of what would happen to others endeavoring to move outside of the city to escape the jurisdiction of the local union. *Page 178 
The circumstantial evidence fills out the background of the murder of Hyman Leder and is briefly summarized as follows. Harry Leder, the son of Hyman Leder, testified that Simmons came into the factory at Poughkeepsie (the reasonable inference being that he was looking for Hyman Leder) on the day before the murder, and that Simmons fled when Harry Leder approached. Looking out of the window, Leder saw Epstein and Simmons across the street from the factory. It is a fair inference that Epstein was here likewise directing Simmons. Harry Leder saw Simmons only on this one occasion, and at the trial, therefore, would not go beyond the statement that the defendant Simmons looked like the man who had been at the Poughkeepsie factory. For this reason his testimony is characterized as unsatisfactory. On the contrary, it would appear that Harry Leder is an honest witness who, having seen Simmons only fleetingly, would not testify to more than was within his power, even to avenge the death of his father. Contrasted with his identification of Simmons is his positive identification of Epstein whom he had known for a long time and consequently did not hesitate to identify positively.
The witness Rauch supplied also two other important items of circumstantial evidence. It was he who testified about the union conference, just prior to the consummation of the crime, when Simmons and Weiss visited the conference at union head-quarters and entered the room of the secretary of the union where Epstein and some others were present, and where the secretary of the union was heard to say, "We got to get Leder," and received the response, "All right." Rauch also testified as to the command of Epstein to him to join Epstein in the automobile to follow the van moving Leder's machinery to Poughkeepsie, in order to see where it was to be located. No reason is suggested why his testimony in these respects is incredible. Indeed, the testimony of Rauch, as to the trip to Poughkeepsie with Epstein to spy on the location of Leder's new factory, is supported by the testimony of the truck driver Whalen, a witness of good repute who testified that Epstein told him that he was an organizer for the union, that Leder was going "up to the 918 (meaning $9.18 per week) town to scab," that "it would be nice in this town if a few more of the lousy bastards would go out like that." And that then Epstein said, "Don't *Page 179 
worry, they will fix them for it * * * that the manufacturers were moving out of town to beat the unions," and "if those manufacturers keep going out of town and beat the unions, there would be something done about it * * * They are a bunch of lousy bastards * * * He said he would fix the lousy bastard for it."
There is thus ample evidence, both direct and circumstantial, to sustain the conviction of all three defendants.
It is submitted that neither of the alleged errors of law warrants the setting aside of the verdict of the jury.
It is claimed that the court erred in calling attention to the fact that Simmons armed himself with this iron pipe and then struck Leder three times on the head and inflicted the wounds which were testified to by the medical examiner, and then charged, "If he did, and if the other defendants knew he was armed with such a weapon, if it was their understanding to so
assault Leder with it, they would be responsible for the normal and natural consequences of such an act, and it would not lie in the mouth of anyone to claim that they intended to have Lederso assaulted and beaten with such a weapon, but that they did not intend to kill him." [italics not in original.] It is claimed that the court thereby withdrew from the jury the necessity of finding an intent to kill. A complete answer to this contention is that the experienced trial counsel of defendants did not take any exception or objection at the trial to this portion of the charge. Secondly, the court had just charged, not once but many times, that "before you can convict anyone of the crime of murder in its first degree, you must find that there was an intent to kill Hyman Leder, and that that intent to kill was preceded by premeditation and deliberation." Also, at the end of the charge, the court said, "Well, gentlemen, finally, to recapitulate, if * * * you believe, further, that Simmons' act was done pursuant to a criminal conspiracy to kill the deceased, any person who was a participant in that conspiracy, and so found by you to be, should be found guilty of murder in its first degree." Thus, since this excerpt to which objection is now made, is found in between instructions which were definite and clear, that there must be an intent to kill, a reading of the charge as a whole shows that the jury could not possibly have understood the instructions differently than that Epstein and Weiss *Page 180 
could not be convicted of murder in the first degree unless they possessed an intent to kill and the requisite premeditation and deliberation. If there was any likelihood that the jurors understood the entire charge differently, certainly the experienced trial counsel of the defendants would not have allowed the excerpt in question to pass without objection and exception. The fact that counsel failed to object to this, or to remark upon it in any way, demonstrates cogently the insignificant and innocuous character of the alleged error. (cf.People v. Johnson, 185 N.Y. 219, 232; People v. Flanigan,174 N.Y. 356, 372.) In fairness to the trial judge, he should be apprised by objection before an error of this character is relied upon to set aside the verdict of the jury.
The second error alleged is that it was improper to receive the testimony concerning the statement made in the office of the secretary of the union where the three defendants, Epstein, Simmons and Weiss were meeting with the secretary and apparently others two days before the killing. Rauch testified that when the door was opened he heard someone who sounded like Goldman say "We have got to get Leder," and thereafter heard someone in the room whom he did not identify, say "All right." Thereafter Rauch testified he saw Epstein open the door for Simmons and Weiss as they left. This testimony was received without objection or exception. Indeed on the cross examination of Rauch, the defense itself went into the conversation in the office and had the witness repeat the account he had just given upon his direct examination. This evidence thus being in the record without objection or exception, it was not error to deny the motion to strike out. Furthermore, it is settled that statements by one conspirator in furtherance of the conspiracy, to which the defendants were parties, are properly received, (People v.Connolly, 253 N.Y. 330; People v. Becker, 215 N.Y. 126,148, 149.) In order to render such statements admissible, it was only necessary to establish a conspiracy which contemplated the killing of Leder, in which the defendants shared. (People v.Becker, 215 N.Y. 126, 149.) Likewise, statements of co-conspirators are admissible, even though all the conspirators are not on trial. (People v. Connolly, 253 N.Y. 330; People
v. Luciano, 277 N.Y. 348.) The evidence shows such a conspiracy, beginning with the trip to Poughkeepsie and *Page 181 
ending with the murder. The concerted action of the three defendants subsequent to the meeting in the union office, shows the meaning of the decision to "get" Leder. We do not, however, have to rely on the foregoing to make the evidence admissible, for the court expressly charged the jury that it could not consider these statements unless they found that a conspiracy existed and that the defendants assented to these threats. Whether these defendants assented to these threats was a question of fact for the jury under all the circumstances presented by the evidence.
The judgments of conviction against the three defendants should be affirmed.
LEHMAN, Ch. J., and LOUGHRAN, J., concur with RIPPEY, J.; DESMOND, J., concurs for reversal and a new trial as to all three defendants in a separate memorandum; FINCH, J., dissents in opinion in which LEWIS and CONWAY, JJ., concur.
Judgments reversed, etc.